--------------------------------------------------------------------------------

Distributor Agreement
Date of Execution: April 8, 2008

Party A: Suzhou Haier Information Technology Co.,Ltd.
Address: 702B, South ChuangPai Building, Haier Industrial Park, No. 1, Haier
Road, Qingdao
Tel:0532-88937818
Fax:0532-88937826
E-mail:

Party B: Guangzhou Heli Information Technology Co., Ltd.
Add: Room 1118, East Tower, Time Squire,No. 30, Tianhe North Road, Guangzhou
Tel: 020-22646876
Tax: 020-22646868
E-mail:

According to "The People's Republic of China Contract Law" and other relevant
legal provisions and according to electronic products distribution business
practices, under the spirit of equality and mutual benefit, the principle of
consistent agreement after repeated negotiation, the two parties agree on the
following clauses for Haier multimedia speakers, mini-combination systems, home
theater distribution issues.

I sales range
1 product range

HAIER brand multimedia speakers, mini-combination systems, home theater
manufactured by Party A.

Home Theater: Independent power amplifier with surround sound home theater
system, without active speaker, 2.1 speaker stand, 5.1speaker stand.

2 area range

Party A confirms Party B as general distributor in Mainland (not including Hong
Kong, Macao and Taiwan). Party B accepts the authority from Party A. Party B is
willing to sell these brands products from Party A in such area.

3 effective range

This agreement is valid from April 8, 2008 until April 8, 2018 only for ten
years. As the negotiated sales volume varies according to the specific
circumstances of each year, this agreement will be re-signed within one month
before the start of each year. And next year's sales tasks will be determined.
cooperation, after the expiration of agreement, If both parties has no objection
to renewing the contract, the contract can be renewed and the effective period
will be determined by both parties.

--------------------------------------------------------------------------------

II Party A 's responsibility & right

1 Party A provides Party B high-quality products which are in line with national
relevant provision and standards.

2 To support Party B 's marketing in such area, Party A should set a position in
a specific time to support the marketing work of Party B, Party A is responsible
for checking the VI marketing program of Party B, and is responsible for
checking the authenticity of the reimbursement material after the promotion
activity.

3 Party A is obliged to Party B to conduct regular product-related training for
operational staff and technical support staff. In order to promote product sales
and common development, Party A is obliged to provide sales support and
cooperation to Party B during sales process.

4 Party A is obliged to provide comprehensive products technical support and
after-sales maintenance information for agreed products.

5 Party A has the right to request Party B on a regular basis to provide market
analysis and forecast reports in order to make a better product planning,
production and sales plans.

6 During the unfinished disposing period for Party A 's inventory, Party A has
the right to continue to sell products of the inventory. If Party B fails to
complete the inventory audio product sales plans according to the month plan,
Party A has the right to cancel its co-operation qualification.

III IParty B 's responsibility & right

1 Haier audio Shenzhen warehouse inventory disposing responsibilities:

Party B must be responsible for cleaning up audio Haier warehouse inventory
specifically from April 2008 to March 2009. Inventory clean-up will be completed
under the following schedule. Party A has the right to deduct the disposing
inventory payment in Party B 's order payment. Party B is responsible for the
products ' after sales service.

Inventory liquidation schedule currency: RMB10,000


Time April May June July Aug Sept Oct Nov Dec Jan, 2009 Feb, 2009 March, 2009
total assignment 130 10 30 30 20 10 20 40 80 30 30 10 440


--------------------------------------------------------------------------------

2 Party B promises Sales

The sales amount during the first agreement year is RMB50 million and in
accordance with the following task schedule

schedule     currency: RMB10,000 


month April May June July Aug Sept Oct Nov Dec Jan, 2009 Feb, 2009 March,  2009
total assignment 200 220 280 350 450 500 550 550 550 600 300 450 5000

3 Party B operates under the laws and sales in the license areas. Party B has
the responsibility to actively expand users the marketing area, develop
secondary distributors, expand Haier brand awareness and popularity in the
marketing area under the requirement of Party A in order to obtain Party A 's
support in marketing, after-sales service, business training and others.

4 Party B have the right to use "Haier China multimedia speaker,
mini-combination systems, home theater product distributor" to do legitimate
business activities within the agreement range under Party A 's standard
requirement.

5 Party B shall strictly abide by the use standard of Haier brand VI and
relevant documents of designated POP standard of Party A 's marketing
department. Party B shall not has any behaviour which damage Haier's brand
image. Otherwise Party A has the right to cancel the general distributor
qualification of Party B and reserves the right to pursue its legal obligations.

6 Haier brand audio sold by Party B must be purchased from Party A. Otherwise
Party B will be punished for RMB50,000 per unit.

7 Party B is obliged to Party B to fax the periodic sales reports or E-MAIL or
fax to the Party A according to Party A 's requirement.

8 In its distribution area, Party B has the right to develop secondary
distributors. But such should have a rocord in Party A and strictly abide by the
market price and distribution system policy.

9 Price system of products is uniformly determined by Party B. But it should
report them and have the agreement from Party A. In order to ensure the
expansion of market share, Party B and affiliated distributors can adjust the
products' sales price according to the local market conditions. In order to
avoid vicious competition, when the market price has no choice to be lower than
the price offered by general distributor to provincial distributors, it should
be reported them to Party A and obtain Party A 's agreement. Otherwise Party A
has the right to cancel distribution qualifications.

--------------------------------------------------------------------------------

10 Party B is obliged to provide Party A to develop more competitive products
products information according to market response and the actual business needs.

11 During the term of the agreement, Party B may use Party A's trademark. But it
is only for the sale of goods; Party B admitted that any patent, trademark,
copyright and other industrial property rights used or included in the
commodities are all belong to Party A. And Party B shall not have any objection
in any way.

12 Party B is solely responsible for the planning of marketing activities and
promotion. Before it goes on related activities, Party B can inform Party B to
check by Telephone, E-MAIL or fax to jointly promote industrial development.

13 Party B is obliged to provide inspection and receipt of products for products
provided by Party A. If there is product quality problems in the market, Party A
and Party B resolves through consultation.

14 The cooperation between Party B and Part B's customers is require to operate
according to law, according to Haier 's requirement. If there are any economic
disputes, it's nothing with Haier.

IV Business clause

1 According to the first year's annual total sales of RMB50 million as the basic
standard Party B agrees to keep the accounts of RMB500 thousand as corporate
security deposit. As now it has to deal with the inventory of Party A, by mutual
agreement of both party, Party B agrees to keep RMB200 thousand as cooperation
security deposit in Party A‘s account. After Party B finish processing the
inventory, it will deduct the remaining RMB30 thousand cooperation security
deposit. If during the operation of the market Party B violate of relevant laws
and regulations, Party A is entitled to deduct corporate security deposit, and
reserves the right to pursue their legal obligations at the same time.

2 Party B must be entered into "product purchase and sale contracts" with Party
A for each purchase and the number of the products shall not be less than 300
units for the same type per order (new products are not subject to quantitative
restrictions within three months).

3 Party B shall be in cash for each purchase to take (make) delivery of goods,
including: bank slip which transfer to Party A’s designated local bank account,
cash (to be confirmed according to terms of payment which Party A offer to its
suppliers).

4 Party A should e-mail the price list to Party B every 30 days. Party B should
issue a purchase and sale contract to Party A according to its offer price
within the validity period. Party A immediately issue to its suppliers after
receiving the corresponding purchase orders from Party B.

5 Once Party B received the notice from Party A that finished product can be
shipped, full payment must be paid to Party A not later than 7 working days. If
it is over one day, Party B should pay 3/1000 of the total amount of the order
to Party A as liquidated damages.

--------------------------------------------------------------------------------

6 Party A should delivery all the goods to Party B after received the payment
from Party B. Party B will sign a single storage of the goods to Party A at the
same time.

7 After Party B and Party A finish settlement payment, Party A issues a legal
value-added tax invoice in time according to the "product purchase and sale
contract”. The name of the payment company, the demander name of "product
purchase and sale contracts" and the name of value-added tax invoices demander
must be consistent.

V Product warranty period

1 The products provided to Party B by Party A will be available warranty for
one-year and three months. The start date is the manufacture date in the rear of
the product.

2 For those products which are in the long storage of Party B or Party B’s
distributors, it leads to the product to end user over the warranty period of
the factory. And the end user calculates since the date he purchases and the
warranty period has not reached to the state regulations, Party B should be
responsible for the damage which rises from it.

3 Party A provides 1% of the total amount of orders for maintenance conditions
to Party B as after sales service. The prices of spare parts will base on Party
A 's supplier's products spare parts price. Party B is responsible for their own
after-sales maintenance and repairs. If Party B has other demands on after sales
service, Party A has the obligation,together with its supplier NIVS(HZ) Audio &
Video Tech Co., Ltd. to resolve the specific problems according to the "regular
product quality and after-sales service agreement protocol book "regulations
signed by Party A and NIVS(HZ) Audio & Video Tech Co., Ltd. .

VI Effectiveness, termination and continue of the agreement

1 The agreement came into effect with the extension: This Agreement is valid
from April 8, 2008 until April 8, 2018 only. If Party B can be strict compliance
with the provisions of this Agreement within the authorization period, Party A
has the priority to renew the distribution agreement with Party B for following
year.

2 Termination of the Agreement: Party A has the right to terminate the agreement
if any following occurs in Party B

--------------------------------------------------------------------------------

1, Party B does not reach a mutually agreed sales targets for two consecutive
months or annual sales target for three times, Party A is entitled to terminate
the distribution rights of Party B, and to find the other distributors in Party
B 's distribution region.

2, As a result of the unfinished task or breach of contract, Party B 's sales
distribution rights have been terminated by Party A. Party B’s products must be
kept under the market retail price sales by Party A. Otherwise, Party B shall
indemnify Party A the loss of sales in the region, and will be pursued for law
responsibility.

3 Within 60 days after termination of this Agreement, both Party A and Party B
should cooperate with each other to settle all the financial, material and
current accounts.

VII The intellectual property rights and confidentiality

1 Party A enjoys full copyright, trademark, patent and other intellectual
property rights of its software products (including text, graphics,
audio-visual, technology, etc.) and product packaging exclusive intellectual
property rights.

2 Party A enjoys the exclusive right to product-related knowledge and marketing
rights, whether in the contract period or after the termination of the contract
are the property of Party A, Party B shall not use for other purposes other than
this Agreement.

3 Both parties of this Agreement have a duty of confidentiality for the contents
and the annex to this agreement. The two parties agree that during bilateral
cooperation both parties can not process the purpose of this contract in any
form other than their own use, be made public, published or provided to any
third party, disclosure of this Agreement. Otherwise, the other party can retain
the right to pursue legal responsibility.

VIII The clean and honest terms

1 Party B agree it’s shareholders of the company and its affiliates, officers
and general employees shall not be for business, settlement and other matters as
well as the Haier Group and Party A ‘s staff and their relatives in other units,
guests, gifts, or secretly giving kickbacks, commissions, securities, in kind or
other forms of benefits. Or no matter the size, Party B shall bear RMB500,000
and 30% of the total amount taken place in all business units with Haier (or a
higher amount of liquidated damages shall prevail) of the penalty. Party A has
the right to cancel the contract.

2 Party B agrees and promises it’s company and associated companies do not exist
the case that Party A and Haier Group and other units employees hold the shares
on behalf of others, and ensure the above company's shareholders, managers with
Party A or the Haier Group's other units, senior management personnel and other
staff do not have family ties or other special relationship. Party B agrees that
it’s unit and its affiliated companies are not in any way employ Party A as well
as the Haier Group's other units staff (employed or Higher Vocational Education)
and its relatives in Party B or Party B's affiliated companies. Otherwise Party
B shall bear RMB500,000 and 30% of the total amount taken place in all business
units with Haier (a higher amount of liquidated damages shall prevail) of the
penalty. Party A has the right to cancel the contract.

--------------------------------------------------------------------------------

3 These provisions binding on both parties are permanent. It will not invalid
due to the performance circumstances of the contract. If Party B take the
initiative or under the circumstances mentioned actually by Party A to provide
all the facts and evidence material of breach of contract, then Party A will
reduce or until remove Party B's responsibility for the above breach of the
contract according to the cooperation degree.

IX Force majeure terms

1 Due to natural disaster or force majeure, either party fails to perform this
agreement, both parties should be exempted from all or some of its
responsibilities in light of the effect of the force majeure.

2 Natural disaster and majeure of the agreement including: due to landslide,
earthquake, tsunami, volcanic eruption typhoon, storm, bad weather or flood
caused unexpected disaster, and

2.1 The connecting road between both parties encounters disaster or cause
transportation constantly broken
2.2 international situation unforeseen event changes, or affected by war
2.3 domestic economic unforeseen even changes, revolution, insurrection, strike
2.4 government policy changes and they could affect the whole industry operating
in an irregular manner
2.5 government issue orders: closedown, requisite, confiscate, demolish, embargo
in accordance with the law of administration.
2.6 radioactive pollution
2.7 global materials lack
2.8 suppliers bankrupted
2.9 other items both parties or laws agree that are force majeure

X version of agreement and amendment

1 This agreement shall be provided in duplicate, each party holding one copy.
with the two copies having the same legal validity.

2 This agreement includes all the contents of both parties agreed. Any amendment
must be agreed in written forms. Any amendments to this contract shall become
effective only by a written agreement by Party A and Party B. without any
written amendment of party A and party B, the agreement contents could not be
changed.

--------------------------------------------------------------------------------

3 Parties hereto may revise or supplement through negotiation matters not
mentioned herein. And sign a annex, and any annex shall be equally binding.

4 Purchasing orders, payment voucher, dunning notice, delivery bill, acceptance
certificate and other business documents could inform each other by fax.

XI force of law

1. if party A or Party B finds any party that disobeys items of this agreement,
or seriously disobeys business royal and law or damage common interest or
other’s interest, it can terminate the agreement in written form.

2 The agreement becomes effective from the date of signing and stamping both
parties, and re-sign it one month before every year. And it confirms that if
sales targets of next year cannot be agreed, this agreement will terminate
automatically.

3. In the process of business, as the part of agreement, any related business
documents shall be equally binding.

XII This contract or dispute arises when follow the contract will be negotiated
by both parties. if both parties cannot settle down then both parties agree to
submit to Qingdao arbitration committee to settle down according to its
arbitration rules. Meanwhile, both parties agree before signing the agreement,
any business occurred disputation, both parties agree submit to Qingdao
arbitration committee to settle down according to its arbitration rules.

Party A:    /s/ Official Corporate Seal Party B:    /s/ Official Corporate Seal
Representative: Representative: Date:    April 8, 2008 Date:    April 8, 2008



--------------------------------------------------------------------------------